Appellant, a Mexican, insists that the long, continued and uninterrupted failure to call members of the Mexican or Spanish nationalities for jury service in Hudspeth County constitutes a denial to him of equal protection under the 14th Amendment to the Federal Constitution, and that we erred in reaching a contrary conclusion. In support of his contention, appellant relies upon Norris v. State of Alabama, 294 U.S. 587, 79 L. Ed. 1074, 55 S. Ct. 579; Smith v. State of Texas, 311 U.S. 128, 85 L. Ed. 84, 61 S. Ct. 164; and Hill v. State, of Texas,316 U.S. 400, 86 L. Ed. 1559, 62 S. Ct. 1159, and authorities therein cited.
In the case of Norris v. State of Alabama, supra, said court announced the rule contended by appellant as being applicable to and controlling members of the Negro race. We have discovered no case wherein that court has applied the same rule to members of different nationalities.
In the absence of a holding by the Supreme Court of the United States that nationality and race bear the same relation, within the meaning of the constitutional provision mentioned, we shall continue to hold that the statute law of this State furnishes the guide for the selection of juries in this State, and that, in the absence of proof showing express discrimination by administrators of the law; a jury so selected in accordance therewith is valid.
We remain convinced of the correctness of our original conclusion, and the appellant's motion for rehearing is overruled. *Page 444 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.